Citation Nr: 1024018	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-09 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of left eye 
injury, including retinal detachment and glaucoma, claimed as 
injuries to both eyes, flash burns, retinal detachment, and 
left eye blindness with glaucoma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
INTRODUCTION

The Veteran served on active duty from April 1982 to 
September 1982.  The record also showed the Veteran was 
discharged from the United States Army Reserve (USAR) in 
December 1988 and was in the Army National Guard (ARNG) of 
Arizona with an unverified period of active duty during 
August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In February 2010, the Veteran testified at a Travel Board 
hearing before the undersigned.  A transcript of this hearing 
is associated with the claims folder.


FINDING OF FACT

Evidence of record does not demonstrate that a left eye 
disorder was manifested during active military service or was 
developed as a result of an established event, injury, or 
disease during active military service.


CONCLUSION OF LAW

Residuals of left eye injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(2), 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran by the RO in February 2008 that 
fully addressed all notice elements.  The letter was sent 
prior to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.


With respect to the Dingess requirements, in February 2008, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

A review of the claims file shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of this 
appeal.  His service treatment records and all relevant 
private treatment records pertaining to his claim have been 
obtained and associated with his claims file.  Further, the 
Veteran submitted written statements as well as private 
treatment records.  He was also provided an opportunity to 
set forth his contentions during a Travel Board hearing 
before the undersigned in February 2010.  

Private treatment records associated with the file contained 
requests for medical information dated in 2002 from the 
Arizona Department of Economic Security as well as the Social 
Security Administration (SSA).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has stated 
that "the duty to assist is not boundless in its scope."  
Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In Golz, 
the Federal Circuit held that not all medical records or all 
SSA disability records must be sought, but only those that 
are relevant to the veteran's claim.  Additionally, it is not 
the case that VA must obtain records in every case in order 
to rule out their relevance.  Here, the Board notes that the 
Veteran has not asserted that he has applied or was awarded 
benefits nor does any other information in the claims 
indicate that the Veteran was ever awarded benefits from SSA.  
There is also no indication in the record that the SSA 
disability records are relevant or would aid in 
substantiating his claim.  Accordingly, the Board finds that 
a remand to obtain those records would cause undue delay and 
is not necessary.

Next, a specific VA medical examination pertinent to the 
issue on appeal was obtained in May 2008.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the May 
2008 VA examination obtained in this case is more than 
adequate, as it was predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  
The examination considers all of the pertinent evidence of 
record, to include service treatment records and private 
treatment records, and the statements of the appellant, and 
provides a complete rationale for the opinions stated, 
relying on and citing to the records reviewed.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Laws and Regulations

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable." 

"Active military service" includes active duty, any period 
of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 C.F.R. § 
3.6(a) (2009).

ACDUTRA is defined, in part, as "full-time duty under 
sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] 
or the prior corresponding provisions of law."  38 U.S.C.A. 
§ 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2009). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 
(Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (2009).



Factual Background and Analysis

The Veteran seeks entitlement to service connection for 
residuals of an in-service eye injury, including flash burns, 
retinal detachment, and left eye blindness with glaucoma.  In 
his November 2007 claim, he asserted that his claimed eye 
disorder was related to his in-service experiences, 
specifically an August 1986 in-service eye injury. 

Service treatment records, including an April 1982 enlistment 
examination report,  from the Veteran's period of active duty 
from April 1982 to September 1982 do not reflect any 
complaints, findings, or diagnosis of any eye disorder.  

In a witness statement (DA Form 2823) dated in August 1986, 
the Veteran informed the Arizona Army National Guard of a 
recent incident where a grenade simulator was detonated in 
front of him during a field exercise at the Arizona Military 
Academy.  He reported that after the flash occurred directly 
in his face and he was knocked to the ground, he was carried 
to an aid station where his eyes were rinsed out three times 
and flushed with Visine before he was sent back to his 
foxhole.  He indicated that his eyes began to bother him the 
next day, including sensitivity to light, severe headaches, 
and pain with sideways eye movements.  A diploma of record 
detailed that the Veteran successfully completed the Reserve 
Component Noncommissioned Officers Primary Leadership 
Development Course conducted by the Arizona Military Academy 
in August 1986.

Thereafter, an August 1986 reserve service health record from 
the USAF hospital at Luke AFB showed the Veteran was 
evaluated by the ophthalmology clinic after the incident with 
the grenade simulator discussed above.  On examination, he 
was noted to exhibit normal motility and periphery vision as 
well as flat iris and clear lens.  The examiner assessed 
normal eye exam with no evidence of cornea injury or foreign 
body in eye, listed the Veteran's status as AD (active duty), 
and did not prescribe any medications.  An honorable 
discharge certificate of record showed the Veteran was 
discharged from the USAR in December 1988.

Post-service private treatment records from Gallup Indian 
Medical Center, Eye Associates of New Mexico, St. Joseph's 
Eye Surgery Center, and Chinle Hospital dated from March 2001 
to July 2003 reflected findings of multiple eye disorders as 
well as detailed multiple eye surgical procedures, including 
bullous left eye retinal detachment, status postoperative 
retinal detachment with conjunctual abrasion secondary to 
exposed suture, vitrectomy, prophalactic laser surgery of the 
left eye, dense nuclear and posterior subcapsular cataract in 
the left eye, left eye cataract extraction, trans pars plana 
vitrectomy, left eye membrane peeling and scleral buckle, air 
fluid exchange of left eye, endophotocoagulation, 
cryoretinopexy and silicone oil injection in left eye, and 
uncontrolled glaucoma. 

In a July 2001 statement, F. W., D.O. (Doctor of Osteopathy) 
of Eye Associates of New Mexico verified the Veteran's eye 
status.  It was indicated that the Veteran first underwent 
retinal detachment repair in the left eye in March 2001 for 
rhegmatogenous retinal detachment of the left eye and 
underwent additional retinal detachment repairs of the left 
eye in April and June 2001.  On physical examination, the 
Veteran was noted to have a rare cell in the anterior chamber 
of the left eye as well as elevated intraocular pressure.  No 
opinion was rendered with respect to any of these disorders.

Private treatment records from Phoenix Indian Medical Center 
(PIMC) dated from January 1989 to December 2008 were 
associated with the record.  Starting in 2001, the records 
included findings of glaucoma, left eye blindness, recurrent 
left eye retina detachment, refractive error, suspected 
glaucoma of the right eye, and silicone induced secondary 
left eye glaucoma.  A prescription list from this provider 
showed that the Veteran received ocular lubricant drops.  A 
July 2003 treatment record showed a notation of questionable 
explosive eye injury in 1986.  A May 2007 letter from PIMC 
detailed the Veteran's participation in and retinal 
examination program.  Imaging studies of the eyes revealed 
suspected glaucoma of the right eye and incomplete left eye 
fields.  A December 2008 treatment note listed diagnoses of 
blind left eye and glaucoma of right eye.  Private treatment 
notes repeatedly noted that Veteran's assertions that he 
received blunt trauma to the head as a child. 

In a May 2008 VA eye examination report, the Veteran reported 
retinal detachment of the left eye with an onset date of 1997 
as well as current treatment for bilateral glaucoma.  He 
endorsed visual symptoms including distorted image, blurring, 
and impaired night vision of the right eye and sudden visual 
loss of the left eye.  It was noted that the Veteran's usual 
occupation was heavy equipment operator and that he was 
currently unemployed after finishing a project and waiting 
for a new job.  The examiner, a VA physician, diagnosed 
retinal detachment of the left eye, diabetes with no 
retinopathy, left eye blindness, and left eye glaucoma as 
well as indicated that there were no residuals of an eye 
injury.  After reviewing the claims file and conducting a 
physical examination, he opined that retinal detachment, 
glaucoma, and eye muscle imbalance were not caused by or a 
result of the grenade simulator injury.  Reference was made 
to the normal August 1986 ophthalmologic examination findings 
gathered post-injury as well as 2001 occurrence of retinal 
detachment.  

During the February 2010 hearing, the Veteran asserted that 
his eye was injured during an in-service exercise in August 
1986 while he was attending a two week training course at the 
Military Academy.  The Veteran indicated that a sergeant 
threw a grenade simulator that exploded in front of him 
during a field exercise, throwing dirt into his face and 
knocking him backward.  He reported that his eyes were 
burning, he could only see blue lights, and was taken to 
medics who rinsed his eyes.  After continuing to experience 
pain and difficulty moving his eyes, the Veteran contacted 
the Arizona National Guard and was sent to Luke Air Force 
Base for an eye evaluation but received no medication.  He 
indicated that he later sought treatment for eye problems 
including snow glare, burning pain, retinal detachment, and 
cataracts.   

As discussed above, post-service private treatment records 
showed that the Veteran was treated for multiple left eye 
disorders, including recurrent retinal detachment, glaucoma, 
and cataracts.  Hickson element (1) is therefore met.

With respect to Hickson element (2), a review of the 
available service treatment records does not reveal any 
diagnosis of a left eye disorder.  Accordingly, Hickson 
element (2) is not met with respect to disease.  

Turning to an in-service injury, given the totality of the 
evidence, including the witness statement as well as the 
ophthalmology examination report dated in August 1986, the 
Board finds that the evidence favors a finding that the 
Veteran was sustained a simulator grenade exploded in front 
of him while participating in a field exercise during the 
unverified period of active duty or ACDUTRA in August 1986, 
and that he experienced light sensitivity immediately 
thereafter.  Thus, Hickson element (2) is also satisfied.

Turning to crucial Hickson element (3), the competent medical 
evidence of record indicates that the Veteran's currently 
diagnosed eye disorders are not related to his active 
military service.  Specifically, in the May 2008 VA eye 
examination report, the VA physician opined that the 
Veteran's retinal detachment, glaucoma, and eye muscle 
imbalance was not caused by or a result of the grenade 
simulator injury, citing the normal August 1986 
ophthalmologic examination findings gathered post-injury as 
well as 2001 occurrence of retinal detachment.  The Veteran 
has not submitted any medical evidence to the contrary.  
Indeed, while he suggests that the June 2001 letter from Dr. 
W. supports his claim for service connection, closer scrutiny 
of the letter shows that it only addresses the recent medical 
treatment for the Veteran's eye disorders.  Dr. W. did not 
comment on the etiology of the Veteran's eye disability nor 
make any reference to the incident involving the simulator 
grenade. 

Evidence of record also includes the Veteran's statements and 
hearing testimony asserting continuity of eye symptomatology 
since discharge as well as a nexus between his claimed eye 
disorder and an in-service injury.  

	The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	The Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  As noted above, he 
has indicated that he continued to experience eye 
symptomatology, including burning pain and light sensitivity, 
since August 1986.  In determining whether statements 
submitted by a veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).
	 
In this case, the Board finds that the Veteran's reported 
history of eye symptomatology since the 1986 accident, while 
competent, is nonetheless not credible, as it is inconsistent 
with the other evidence of record.  While he stated that his 
current eye disorders began immediately after the simulator 
grenade exploded in front of him, his August 1986 service 
ophthalmology examination report was absent of any findings 
of eye injury residuals.  Moreover, post-service evidence 
does not reflect any complaints or treatment related to the 
claimed eye disorders for many years following active 
service.  The Board also cannot ignore the significance of 
the fact that the Veteran first filed his claim for service 
connection in 2007, over 20 years after the grenade incident.  
Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim).  Thus, to the extent that he 
contends that this condition has existed since service, the 
Board simply does not find the Veteran to be credible.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder 
of fact, the Board, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of the 
veteran, and the veteran's demeanor when testifying at a 
hearing).  Therefore, continuity of eye symptomatology has 
not been established, either through medical evidence or 
through his statements.

Lay evidence may be competent to establish medical etiology 
or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 
(2010) ("VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" 
and a mere conclusory generalized lay statement that a 
service event or illness caused the claimant's current 
condition is insufficient to require the Secretary to provide 
an examination).  Although the Veteran is competent to report 
that he was exposed to an exploding grenade simulator during 
service which resulted in his current eye disorders, the 
Board must still weigh his lay statements against the medical 
evidence of record.  Layno v. Brown, 6 Vet. App. at 465.  The 
Board does not find his statements concerning the etiology of 
his claimed eye disorders to be credible, as they are 
inconsistent with probative and objective medical evidence of 
record which showed that his claimed eye disorders were not 
caused by or a result of the grenade simulator injury.  As a 
nexus between the Veteran's claimed eye disorders and his 
active service has not been established, either through 
medical evidence or his statements, Hickson element (3), 
medical nexus, has not been satisfied, and the claim fails on 
this basis. 

For the foregoing reasons, the claim for service connection 
for residuals of left eye injury, including retinal 
detachment and glaucoma, must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  As such, the appeal is denied.

ORDER

Entitlement to service connection for residuals of left eye 
injury, including retinal detachment and glaucoma, is denied.



____________________________________________
MICHAEL HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


